Citation Nr: 0312480	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  98-01 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for polycystic 
kidney disease as secondary to service-connected 
hypertension.

2.  Entitlement to service connection for skin 
cancer, to include as  due to exposure to Agent 
Orange in service.  

3.  Entitlement to service connection for a lung 
disorder, to include as a result of tobacco use 
causing nicotine dependence during service.

4.  Entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating determinations dated in September 1997 
and January 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In March 2001, the Court of Appeals for Veterans Claims 
granted a joint motion of the parties (the veteran and the VA 
Secretary) to vacate a September 1999 Board decision denying 
issues 1 and 4 listed on the title page of this remand.  
Issues 2 and 3 have been developed for appellate review 
subsequent to the September 1999 Board decision.

The Board notes that a December 2000 Statement of the Case 
was issued by the RO, stating the issue as "new and material 
evidence to reopen claim for skin cancer as a result of 
exposure to herbicides."  The Board finds that a prior, 
November 1999 Statement of the Case, characterizing the issue 
as "service connection for skin cancer as a result of 
exposure to herbicides" properly characterized the 
procedural posture of this issue, and was relied upon by the 
appellant in submission of a December 1999 VA Form 9 
perfecting his appeal. 


REMAND

The Board has recently undertaken development on the issues 
listed on the title page of this action, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002), codified at 38 C.F.R. § 19.9(a)(2).  Pursuant to this 
development, the Board has received additional treatment 
records for the disabilities at issue, and has ordered and 
obtained reports of March 2003 VA examinations pertaining to 
the issues of an initial rating in excess of 30 percent for 
PTSD, and entitlement to service connection for lung disease.
 
Subsequent to the Board's development, the Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) (authorizing the Board to conduct additional 
development), in the manner that it operates in tandem with 
38 C.F.R. § 20.1304 (allowing the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver), is contrary to the requirement in 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. § 5103(a)" and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In light of this recent Federal 
Circuit case, this case must be remanded to the RO.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The RO 
should specifically advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should readjudicate the issues 
of service connection for polycystic 
kidney disease secondary to hypertension; 
skin cancer, to include as due to 
exposure to agent Orange; a lung 
disorder, to include as due to tobacco 
use causing nicotine dependence during 
service; and entitlement to the 
assignment of an initial rating in excess 
of 30 percent for PTSD, with 
consideration of all of the evidence 
added to the record since the June 1998 
SSOC, pertaining to issues 1 and 4 as 
listed on the title page of this remand, 
and the November 1999 Statement of the 
Case pertaining to issues 2 and 3.  

3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the June 1998 
SSOC pertaining to issues 1 and 4 as 
listed on the title page of this remand, 
and the November 1999 Statement of the 
Case pertaining to issues 2 and 3.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




